Case: 20-60096     Document: 00516220394         Page: 1     Date Filed: 02/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 28, 2022
                                  No. 20-60096
                                                                        Lyle W. Cayce
                                                                             Clerk

   Md Abu Tahir,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                          Petition for Review of an Order
                       of the Board of Immigration Appeals
                               BIA No. A201 713 120


   Before Stewart, Ho, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Md Abu Tahir, a native and citizen of Bangladesh, petitions for review
   of an order from the Board of Immigration Appeals. Tahir claims to have
   been attacked and threatened by members of the ruling faction in Bangladesh,
   on account of his membership in a minority political party. He applied for
   asylum, withholding of removal, and protection under the Convention


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60096        Document: 00516220394        Page: 2    Date Filed: 02/28/2022




                                    No. 20-60096


   Against Torture (“CAT”). After finding that Tahir lacked credibility, the
   immigration judge denied relief. The BIA affirmed the IJ’s decision and
   dismissed Tahir’s appeal. We deny the petition for review.
          “We review the BIA’s decision, and we review the IJ’s decision only
   to the extent it influenced the BIA.” Arulnanthy v. Garland, 17 F.4th 586,
   592 (5th Cir. 2021). The substantial evidence standard governs our review
   of credibility findings and determinations that an applicant is not eligible for
   asylum, withholding of removal, or CAT protection. Id.; Zhang v. Gonzales,
   432 F.3d 339, 344 (5th Cir. 2005). Under that standard, we cannot reverse
   the BIA’s findings unless “the evidence [i]s so compelling that no reasonable
   factfinder could conclude against it.” Wang v. Holder, 569 F.3d 531, 536–37
   (5th Cir. 2009).
          We conclude that substantial evidence supports the adverse
   credibility finding. As the BIA observed, the IJ found inconsistencies in
   Tahir’s testimony. For example, Tahir told the IJ that the police were
   looking for him, but he omitted this information in his asylum application and
   in his earlier testimony. What’s more, Tahir told the asylum officer that he
   was stabbed in February 2015, but he later walked back this claim—first, by
   stating that his attackers “tried to stab” him, then, by testifying that he did
   not know whether he was stabbed. Accordingly, the record does not compel
   the conclusion that Tahir is credible.
          The adverse credibility finding is fatal to Tahir’s asylum claim,
   because without credible evidence, Tahir cannot meet his burden of proving
   persecution. See Arulnanthy, 17 F.4th at 596–97 (holding that an adverse
   credibility finding can foreclose an asylum claim based on fear of future
   persecution). And because Tahir cannot meet that burden, he necessarily
   cannot meet the higher burden required for withholding of removal. See Dayo
   v. Holder, 687 F.3d 653, 658–59 (5th Cir. 2012).




                                            2
Case: 20-60096     Document: 00516220394           Page: 3    Date Filed: 02/28/2022




                                    No. 20-60096


          Finally, as for Tahir’s request for CAT relief, the BIA affirmed the
   IJ’s conclusion that the evidence does not support a finding that Tahir is
   “more likely than not” to be tortured upon return to Bangladesh. See Garcia
   v. Holder, 756 F.3d 885, 891 (5th Cir. 2014). “CAT claims are distinct from
   asylum and withholding-of-removal claims and should receive separate
   analytical attention.” Arulnanthy, 17 F.4th at 598 (cleaned up). See also Efe
   v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002) (cautioning against
   “overreliance on an adverse credibility ruling” in deciding CAT claims).
          Here, the IJ did not treat the adverse credibility finding as dispositive
   of Tahir’s CAT claim. As the BIA noted, the IJ considered Tahir’s evidence,
   including his country-conditions evidence, and found this evidence
   insufficient to support CAT relief. Our review of the record does not compel
   a different conclusion.
          Accordingly, we deny the petition for review.




                                          3